Filed 06/16/20                                     Case 20-21922                                          Doc 34



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 20-21922 - C - 13
            Matthew David King and                         )   Docket Control No. DPC-1
            Michele Elizabeth Prather King,                )   Document No. 21
                            Debtors.                       )   Date: 06/09/2020
                                                           )   Time: 2:00 PM
                                                           )   Dept: C



                                                        Order
           Findings of Fact and Conclusions of Law are stated in the Civil
           Minutes for the hearing.

                The Objection to the Chapter 13 Plan filed by the Chapter
           13 Trustee, David Cusick (“Trustee”), having been presented to
           the court, and upon review of the pleadings, evidence, arguments
           of counsel, and good cause appearing,

                IT IS ORDERED that the Objection is overruled, and Matthew
           David King and Michele Elizabeth Prather King’s (“Debtor”)
           Chapter 13 Plan filed on April 1, 2020, is confirmed. Counsel
           for Debtor shall prepare an appropriate order confirming the
           Chapter 13 Plan, transmit the proposed order to the Chapter 13
           Trustee for approval as to form, and if so approved, the Chapter
           13 Trustee will submit the proposed order to the court.


                    June 16, 2020




           [21] - Objection to Confirmation of Plan by Trustee David P. Cusick [DPC-1] Filed by Trustee
           David Cusick (lbef)
